Title: From John Adams to Francis Dana, 8 November 1782
From: Adams, John
To: Dana, Francis


Dear Sir
Paris November 8. 1782

The King of G. Britain, by Patent under the Great Seal of his Kingdom has created Richard Oswald Esq, to be his Minister Plenipotentiary to treat with the Ministers of the United States of America. Thus G. B. is the 3d Power in Europe, to acknowledge our Independence, She can no longer therefore contend that it is a Breach of the armed Neutrality or an Hostility against her to acknowledge American Independence. This is so essential a change in the State of Things that I think and Mr Jay thinks you will now have a reasonable Ground of expect Success. The K. of Sweeden has some time ago made some Advances to treat with Dr Franklin and Congress have sent him a Commission to treat with that Prince.— I See not why Neutral Vessells may not go freely to America now.— You will not mention my Name in these matters but in Confidence. Jay is as you would wish him, wise, and firm.
I am directed by an order of Congress Signified to me by their Secretary at War, to transmit them a State of the Pay Rations and subsistance of the Troops of the states General, of Russia Prussia and all the northern Powers. Will you be so good as to assist me in this? My Love to your Ward.—
Yours sincerely.
